Citation Nr: 1547933	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to education assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program prior to September 14, 2011.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1998 to August 2003 and from June 2004 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal was processed using a paper claims file, the Veterans Benefits Management System (VBMS), and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran was enrolled in an on-the-job training program offered by the Spokane Fire Department from January 27, 2010, to January 27, 2011.

2.  The State approving agency approved the on-the-job training program offered by the Spokane Fire Department effective September 14, 2011.


CONCLUSION OF LAW

The criteria for payment of educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program with the Spokane Fire Department prior to September 14, 2011, have not been met.  38 U.S.C.A. §§ 3001, 3002, 3014, 3034, 3452, 3672, 3677, 3678, 5113 (West 2014); 38 C.F.R. §§ 21.1029, 21.4154, 21.7020, 21.7131, 21.7220 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  However, there are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). 

In this case, the facts are not in dispute.  Instead, the resolution of the claim is wholly dependent on the application of the law pertaining to MGIB benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002). 

Furthermore, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and 38 C.F.R. § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statute and regulations governing VA's duties to notify and assist.


II.  Law and Analysis

In this case, the Veteran seeks educational assistance benefits under Chapter 30 for an on-the-job training program with the Spokane Fire Department from January 27, 2010, to January 27, 2011.  The RO denied benefits prior September 14, 2011, which was the effective date that the program was approved for VA benefits by the State approving agency.

VA will pay educational assistance to a veteran pursuing a program of apprenticeship or other on-the-job training only after 1) the training establishment has certified his enrollment in the training program as provided in 38 C.F.R. § 21.7152; and 2) VA has received from the veteran and the training establishment a certification of hours worked.  38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 21.7140(c)(2).  Section 21.7152 provides that the educational institution must certify the veteran's or service member's enrollment before he or she may receive educational assistance.  This certification must be in a form specified by the Secretary and contain such information as the Secretary may specify.  38 C.F.R. § 21.7152.

An otherwise eligible veteran shall receive Chapter 30 benefits only when enrolled in a course of education which has been approved by the approving agency for the State where the educational institution is located.  38 U.S.C.A. §§ 3034, 3672.  With regard to approval of training on-the-job, a State approving agency may approve such a program only after reviewing various factors, including the wages to be paid to veteran participants; the training content of the course; the length of the training period; considerations including space, equipment, instructional material, and instructor personnel; record-keeping by the course provider; and other factors defined by law.  The training establishment is required to submit a written application for approval which covers all these factors.  38 U.S.C.A. §§ 3034, 3677. 

Upon determining that an educational institution has complied with all requirements, the State approving agency will issue a letter to such institution containing information including the date of the letter, and the effective date of approval of the courses.  38 U.S.C.A. §§ 3034, 3678.  Furthermore, State approving agencies are required to report their activities to VA on a monthly or quarterly basis.  38 C.F.R. § 21.4154. 

When an eligible individual enters into training, the commencing date of an award of educational assistance is based on several factors.  When more than one regulatory paragraph applies pertaining to commencing dates, VA will award educational assistance using the latest of the applicable dates.  38 C.F.R. § 21.7131 (2015).  For other than licensing or certification tests, as the award in question is the first award of educational assistance for the program of education pursued by the veteran (i.e. this would be the first award for on-the-job training with the Spokane Fire Department), the commencing date of the award of educational assistance is determined by establishing the latest of the following dates:  (A) the date the educational institution certifies under paragraph (b) or (c) of this section; (B) one year before the date of claim as determined by Sec. 21.1029(b); (C) the effective date of the approval of the course; (D) one year before the date VA receives approval notice for the course; or (E) November 1, 2000, if paragraph (p) of this section applies to the individual.  38 C.F.R. § 21.7131(a)(1).

In this case, the Spokane Fire Department certified that the Veteran began on-the-job training on January 27, 2010.  However, the State approving agency approved the program effective September 14, 2011.  Therefore, the earliest possible commencing date of this Veteran's award of educational assistance is September 14, 2011, as it is the latest of the known dates identified by regulation.  38 C.F.R. § 21.7131.

The Veteran has indicated that he was told by VA officials that he would receive retroactive benefits once the program received certification and that several other individuals were approved and awarded funds during the same time period.  See April 2014 correspondence.  Although the Board is sympathetic to the Veteran's situation, there simply is no legal basis to find him entitled to such education assistance prior to September 14, 2011.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the law in this case is dispositive, the Veteran's claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to education assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program prior to September 14, 2011, is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


